department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uics oct legend taxpayer a taxpayer b taxpayer c taxpayer d trust t account w date date date date month state u court v ira x ira y page company aa company bb company cc amount amount dear letter submitted on your behalf by your this is in response to the and authorized representative as supplemented by correspondence dated in which you request several letter_ruling requests under sec_408 of the internal_revenue_code code the following facts and representations support said ruling_request taxpayer a whose date of birth was date died on date a resident of state u having attained age taxpayer a was survived by his wife taxpayer b and two children at his death taxpayer a maintained two individual_retirement_arrangements iras ira x and ira y with company aa and company bb it has been represented that iras x and y were described in code section respectively a ira x’s value as of the date of taxpayer a’s death approximated amount and ira y’s value as of the date of taxpayer a’s death approximated amount trust t created under the terms of taxpayer a’s last will and testament dated date was the named beneficiary of taxpayer a’s iras x and y taxpayer c and taxpayer d were the named trustees of trust t on or about date court v of state u a court of competent jurisdiction reformed trust t pursuant to the reformation amounts from ira x and ira y which pass through trust t are to be paid directly and free of trust limitations to taxpayer b the reformation of the trust is effective as of the date prior to the date of taxpayer a’s death during month taxpayers c and d the trustees of trust t having decided to consolidate iras x and y into one ira requested distributions of the full amounts standing in iras x and y said distributions were made and taxpayers c and d as co- trustees placed said distributed amounts into account w a non-ira account maintained page with company cc it has been asserted that taxpayers c and d believed that they were accomplishing a transaction that continued to defer federal tax on the distributions made it has also been asserted that taxpayers c and d the co-trustees of from iras x and y trust t did not consult with either an attorney or another tax advisor prior to transferring the distributions from iras x and y into account w additionally it has been asserted on your behalf that taxpayer b was not advised and was unaware that taxpayers c and d as co-trustees of trust t transferred the amounts distributed from iras x and y into a non-ira account account w it has been asserted on your behalf that with respect to years distributions have been made to taxpayer b from account w in amounts sufficient to comply with the minimum_required_distribution rules of code sec_401 and sec_408 as if account w had been an ira early in the accountant handing trust t’s tax affairs advised taxpayers c and d that the distributions made from iras x and y had not been rolled over into an ira it has been represented that this was the occasion on which taxpayers c and d initially became aware that their receiving distributions from iras x and y as co-trustees of trust t gave rise to taxable consequences based on the above you through your authorized representative request the following letter rulings that taxpayer b was eligible to roll over amount which was distributed from _and amount distributed from ira y during ira x during calendar_year into one or more ira s set up and maintained in her name calendar_year and that pursuant to code sec_408 and revproc_2003_16 taxpayer b is granted a period not to exceed days as measured from the date of this letter_ruling to roll over the amounts distributed from iras x and y during calendar_year and iras set up and maintained in her name minimum required distributions referenced above into one or more _less the amounts representing the calendar_year with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code page code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides in general that the ira rollover rules do not apply to inherited accounts the term gnherited account does not apply to an ira that is acquired by the surviving_spouse of an ira owner by reason of the death of the ira owner sec_408 of the code provides in general that distributions required to be made under either sec_408 or sec_408 may not be rolled over sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject page to such requirement only distributions that occurred after december eligible for the waiver under sec_408 of the code are revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred on date final income_tax regulations final regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own jra in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust sec_1_408-8 of the regulations question and although not specifically stated in the final regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor of the estate and also the sole beneficiary of the estate the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate is the surviving_spouse in this case the facts of this ruling_request show that taxpayer b of taxpayer a furthermore the facts indicate that trust t was the named beneficiary of taxpayer a’s ira x and ira y and that relevant provisions of trust t as reformed provide that after said iras were paid to trust t they were to be paid directly to taxpayer b thus under the facts of this case iras x and y were to be paid to taxpayer b without any third party having any discretion with respect thereto as a result taxpayer b would have been eligible to roll over distributions from iras x and y page thus with respect to your first ruling_request we conclude as follows that taxpayer b was eligible to roll over amount which was distributed from ira x during calendar_year during calendar_year her name into one or more ira s set up and maintained in and amount distributed from ira y with respect to your second ruling_request although taxpayer b could have rolled over distributions from iras x and y into an ira set up and maintained in her name she did not do so within the requisite 60-day period thus the service must determine if she is entitled to relief under code sec_408 and revproc_2003_16 ' with respect to said question the service notes that taxpayers c and d received in their capacities as co-trustees of trust t distributions from iras x and y in order to consolidate the iras into one ira account as co-trustees they were authorized to receive the distributions but due to their inexperience with the rules governing iras they erred by transferring the iras into a non-ira account it has also been represented that taxpayers c and d did not seek and did not receive advice from a tax professional prior to accomplishing said transfers and that taxpayer b was unaware that the funds from iras x and y were being placed in a non-ira account taxpayer b was entitled to receive amounts distributed from iras x and y into trust t and consistent with our conclusion to the first requested ruling if taxpayers c and d had given her the amounts distributed from iras x and y to trust t she could have rolled said amounts into an ira set up in her name however as noted above she was not given said amounts and additionally was not told that the ira_distributions had occurred in the absence of such notification taxpayer b could not have been aware that any_action relating to said ira_distributions was necessary and could not have accomplished timely rollovers of the above-referenced ira_distributions in summary responsibility for failing to accomplish timely rollovers of the amounts distributed from iras x and y lay with taxpayers c and d and not with taxpayer b thus based on the above facts and representations pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distributions of amounts from ira x and ira y except as indicated below pursuant to this ruling letter taxpayer b is granted a period of days as measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to the sum of the amounts distributed from ira x and from ira y except as indicated below to another ira or iras described in code sec_408 set up and maintained in her name provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the page contribution will be considered a rollover_contribution within the meaning of code sec_408 this letter assumes that iras x and y were destribed within code sec_408 at all times relevant thereto it also assumes that the rollover ira or iras into which the calendar_year described in code sec_408 ira x and ira y distributions will be contributed will also be please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of amounts distributed from ira x and ira y to the extent said amounts were required to be distributed with respect to calendar years beginning with calendar_year the year of issuance of this calendar_year letter_ruling if any thus the amounts distributed from account w referenced above required distributions may not which represented the calendar_year be rolled over into an ira and ending with the and no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling page if you wish to inquire about this ruling please contact mr se t ep ra t3 ld at sincerely yours vy rances v sloan employee_plans technical group manager enclosures deleted copy of this letter notice of intention to disclose notice
